Exhibit 10.2

Restricted Stock Units (Annual)

Award Date: January 26, 2017

 

LOGO [g360426g0309075409622.jpg]

THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS COVERING

SECURITIES THAT HAVE BEEN REGISTERED UNDER THE

SECURITIES ACT OF 1933

Dear Awardee:

On behalf of the Management Development and Compensation Committee (“Committee”)
of the Board of Directors, I am pleased to tell you that the Committee has
awarded you Restricted Stock Units (“RSUs”). Each RSU entitles you, upon
satisfaction of the continuous employment and other requirements set forth in
this letter and the Plan, to receive from Lockheed Martin Corporation
(“Corporation”): (i) one (1) share of the Corporation’s common stock, par value
$1.00 per share (“Stock”); and (ii) a cash payment equal to the sum of any cash
dividends paid to stockholders of the Corporation during the Restricted Period
(as defined below), each in accordance with the terms of this letter, the
Lockheed Martin Corporation 2011 Incentive Performance Award Plan (“Plan”), as
amended, and any rules and procedures adopted by the Committee.

This letter constitutes the Award Agreement for your RSUs and sets forth some of
the terms and conditions of your Award under the Plan, as determined by the
Committee. Additional terms and conditions, including tax information, are
contained in the Plan and in the Prospectus relating to the Plan of which the
Plan and this Award Agreement are a part. In the event of a conflict between
this letter and the Plan, the Plan document will control. The number of RSUs
awarded to you and the Prospectus are available at
http://www.stockplanconnect.com.

The term Restricted Stock Unit or RSU as used in this Award Agreement refers
only to the Restricted Stock Units awarded to you under this Award Agreement.
References to the “Corporation” include Lockheed Martin Corporation and its
Subsidiaries.

Except as described in Section 9, your Award is not effective or enforceable
until you properly acknowledge your acceptance of the Award by completing the
electronic receipt or returning an executed copy of this Award Agreement to the
Vice President of Compensation and Performance Management as instructed below as
soon as possible but in no event later than May 31, 2017. Except as described in
Section 9, if you do not properly acknowledge your acceptance of this Award
Agreement on or before May 31, 2017, this Award will be forfeited.

Assuming prompt and proper acknowledgement of your acceptance of this Award
Agreement as described above and in Section 9, this Award will be effective as
of the Award Date. Acceptance of this Award Agreement constitutes your consent
to any action taken under the Plan consistent with its terms with respect to
this Award and your agreement to be bound by the restrictions contained in
Section 15 and Exhibit A (“Post-Employment Conduct Agreement”) and Exhibit B
(“Stock Ownership Requirements”), as amended from time to time.



--------------------------------------------------------------------------------

Award Date: January 26, 2017

Page 2

 

1. CONSIDERATION FOR AWARD

The consideration for the RSUs is your continued service to the Corporation as
an Employee during the Restricted Period set forth below. If you do not continue
to perform services for the Corporation as an Employee during the entire
Restricted Period as set forth below under “RESTRICTED PERIOD, FORFEITURE,” your
Award will be forfeited in whole or in part.

 

2. RIGHTS OF OWNERSHIP, RESTRICTIONS ON TRANSFER

During the Restricted Period, your RSUs will be subject to forfeiture. Until the
Restricted Period ends with respect to a particular RSU and a share of Stock is
delivered to you, you generally will not have the rights and privileges of a
stockholder. In particular, you will not have the right to vote your RSUs on any
matter put to the stockholders of the Corporation; you may not sell, transfer,
assign, pledge, use as collateral or otherwise dispose of or encumber RSUs; and
you will not have the right to receive any dividends paid to stockholders or
dividend equivalents on the RSUs.

Upon expiration or termination of the Restricted Period with respect to your
RSUs, and subject to the forfeiture provisions set forth below, each RSU for
which the restrictions have lapsed will be exchanged for a certificate (either
in paper or book entry form) evidencing one (1) share of Stock issued in your
name and an amount equal to the cash dividends that would have been paid to you
had you owned such share from the Award Date until the expiration or termination
of the Restricted Period (“Deferred Dividend Equivalents” or “DDEs”). Your
shares and the cash payment for the DDEs will be delivered to you as soon as
practicable, but not later than sixty (60) days after the expiration or
termination of the Restricted Period.

The certificates delivered to you may contain any legend the Corporation
determines is appropriate under the securities laws.

You are responsible for payment of all Taxes imposed on you as a result of the
Award. The Corporation will comply with all applicable U.S. Tax withholding
requirements applicable to the RSUs, the DDEs, and associated Stock. Please see
the prospectus for the Plan for a discussion of certain material U.S. Tax
consequences of the Award. Any withholding Tax on shares of Stock (and
associated DDEs) deliverable to you may be satisfied by means of the
Corporation’s reducing the number of shares of Stock (and associated DDEs)
deliverable to you in respect of a vested Award. If you are an Insider at the
time of income tax withholding, the Corporation will base withholding on the
highest individual tax rate. If you are not an Insider at the time of income tax
withholding, the Corporation will base withholding on the highest individual tax
rate, unless you elect otherwise in accordance with procedures established by
the Corporation during an election window offered by the Corporation. If you
elect a lower tax rate for withholding, then you may owe additional taxes as a
result of the payment of the Award.

If any Tax withholding is required with respect to any Award (including with
respect to associated DDEs) during the Restricted Period, the Corporation
generally shall accelerate vesting on a number of shares of Stock and/or DDEs
with a value equal to the Tax withholding obligation and the vested shares of
Stock and/or vested DDEs will be used to satisfy the Tax withholding obligation.
Your Award will be reduced by the number of shares of Stock and/or DDEs that are
accelerated pursuant to the prior sentence.

The Corporation shall also have the right to (i) offset any other obligation of
the Corporation to you (including, but not limited to withholding from your
salary) by an amount sufficient to satisfy the Tax withholding obligation, or
(ii) require you (or your estate) to pay the Corporation an amount equal to the
Tax withholding obligation.



--------------------------------------------------------------------------------

Award Date: January 26, 2017

Page 3

 

If you are a taxpayer in a country other than the U.S., you agree to make
appropriate arrangements with the Corporation or its subsidiaries for the
satisfaction of all income and employment tax withholding requirements, as well
as social insurance contributions applicable to the RSUs, the DDEs, and
associated Stock. Please see the tax summary for your country at
http://www.stockplanconnect.com. If you are a taxpayer in a country other than
the U.S., you represent that you will consult with your own tax advisors in
connection with this Award and that you are not relying on the Corporation for
any tax advice.

If a payment under this Award constitutes nonqualified deferred compensation
under Section 409A of the Code, no payment due upon termination of employment
shall be made unless the termination of employment is a “separation from
service” as defined in Section 409A of the Code and accompanying regulations. In
the event Code section 409A(a)(2)(B)(i) applies because you are a specified
employee receiving a distribution on account of a termination of employment,
delivery of Stock and the DDEs may be delayed for six months from such date.
Similarly, if you are an Insider subject to the reporting provisions of Section
16(a) of the Securities Exchange Act of 1934 (“Exchange Act”), delivery of Stock
following the expiration of the Restricted Period for any reason may be delayed
for six months. For example, if the delivery of the Stock would result in a
nonexempt short-swing transaction under Section 16(b) of the Exchange Act,
delivery will be delayed until the earliest date upon which the delivery either
would not result in a nonexempt short-swing transaction or would otherwise not
result in liability under Section 16(b) of the Exchange Act.

After the Stock is delivered to you, you will enjoy all of the rights and
privileges associated with ownership of the shares, including the right to vote
on any matter put to stockholder vote, to receive dividends, and to encumber,
sell or otherwise transfer the shares. You should note, however, that, while the
shares would thus be free of the restrictions imposed during the Restricted
Period, your ability to sell or pledge the shares may be limited under the
federal securities laws or corporate policy.

In the event of your death, the Stock and cash payment for the DDEs in respect
of your RSUs will be transferred to your estate.

 

3. RESTRICTED PERIOD, FORFEITURE

Except as otherwise provided in Section 4 below or as required to satisfy a Tax
withholding obligation as provided in Section 2 above, the vesting of the RSUs
awarded under this Award Agreement along with the DDEs is subject to the
following:

(a)    Restricted Period. All of your RSUs will be forfeited and all of your
rights to the RSUs and to receive Stock for your RSUs and to receive cash
payment for the DDEs will cease without further obligation on the part of the
Corporation unless (i) except as described in Section 9, you personally accept
this Award Agreement as provided in Section 9 by May 31, 2017, and (ii) you
provide services to the Corporation as an Employee of the Corporation throughout
the entire Restricted Period. The Restricted Period begins on the Award Date and
terminates on January 26, 2020, subject only to the specific exceptions provided
below.



--------------------------------------------------------------------------------

Award Date: January 26, 2017

Page 4

 

(b)    RSU Performance Goal. If you are an Elected Officer of the Corporation as
of the Award Date, you will forfeit a number of whole RSUs to the extent that
your “RSU Award Value” exceeds your “RSU Performance Goal” as follows:

 

  (i) At its first meeting after the Corporation finalizes the financial results
for the year ending December 31, 2017, the Committee will multiply the number of
RSUs awarded to an Elected Officer under this Award Agreement by the Fair Market
Value of Stock on the Award Date ($        ) (“RSU Award Value”). The Committee
will then compare the RSU Award Value to the product of the Designated
Percentage (as defined herein) and the Corporation’s Cash Flow for the year
ending December 31, 2017 (with the product being referred to as the “RSU
Performance Goal”). If your RSU Award Value exceeds your RSU Performance Goal
(with the amount of that excess referred to as the “Performance Shortfall”) then
you will forfeit the number of whole RSUs that are equal to the Performance
Shortfall divided by the Fair Market Value of Stock on the Award Date
($        ). For the Chief Executive Officer and President, the Designated
Percentage shall be 0.20%. For all other Elected Officers, the Designated
Percentage shall be 0.10%.

 

  (ii) For purposes of this Award Agreement, Cash Flow means net cash flow from
operations, adjusted to exclude the impact of: (i) the aggregate after tax
difference between the amount forecasted in the Corporation’s 2017 Long Range
Plan to be contributed by the Corporation to the Corporation’s defined benefit
pension plans during the period and the actual amounts contributed by the
Corporation during the period; (ii) any tax payments or tax benefits during the
period associated with the divestiture of business units, other than tax
payments or tax benefits that were included in the Corporation’s 2017 Long Range
Plan; and (iii) for any year in which Cash Flow would otherwise be affected by
the enactment of corporate tax reform and related legislation and regulations
that change the top United States federal or other national corporate income tax
rate, the aggregate difference between the tax payments forecasted in the 2017
Long Range Plan and the actual tax payments (and adjusting the amount under
clause (i) above, if any, to the extent necessary to avoid double counting of
tax impacts). Cash Flow shall be determined by the Committee based upon the
comparable numbers reported on the Corporation’s audited consolidated financial
statements or, if audited financial statements are not available for the period
for which Cash Flow is being determined, the Committee shall determine Cash Flow
in a manner consistent with the historical practices used by the Corporation in
determining net cash provided by operating activities as reported in its audited
consolidated statement of cash flows, in either case as modified by this
paragraph. Notwithstanding the foregoing, Cash Flow will be adjusted to exclude
the impact of any change in accounting standards or adoption of any new
accounting standards that is required under generally accepted accounting
principles in the United States after January 26, 2017 and that is reported in
the Corporation’s filings with the Securities and Exchange Commission as having
a material effect on the Corporation’s consolidated financial statements.



--------------------------------------------------------------------------------

Award Date: January 26, 2017

Page 5

 

If any applicable requirement is not satisfied, you may forfeit all or part of
your RSUs. Upon forfeiture, you will no longer have the right to receive Stock
for forfeited RSUs or to receive cash payments for the DDEs associated with the
forfeited RSUs. If you are awarded more than one RSU Award within the same
calendar year, such Awards will be aggregated for the purpose of applying your
RSU Performance Goal, and your Performance Shortfall will be applied pro rata to
each of your Awards.

 

4. DEATH, DISABILITY, LAYOFF, RETIREMENT

(a) Death and Disability

Your RSUs and the DDEs will immediately vest and no longer be subject to the
continuing employment requirement or the potential forfeiture to the extent of a
Performance Shortfall if:

 

  (i) you die while still employed by the Corporation; or

 

  (ii) you terminate employment as a result of your total disability. Your
employment will be treated as terminating because of a total disability on the
date you commence receiving a benefit under the Corporation’s long-term
disability plan in which you participate (or, if you are not enrolled in the
Corporation’s long-term disability plan, on the date on which long-term
disability benefits would have commenced under the plan under which you would
have been covered, had you enrolled, using the standards set forth in that
plan).

The vested RSUs will be exchanged for shares of Stock, and the DDEs will be paid
in cash as soon as practicable, but no later than sixty (60) days after the date
of your termination of employment on account of death or total disability, and
in no event later than the March 15 next following the year in which such
termination occurs.

(b) Retirement or Layoff

If you retire or are laid off by the Corporation (including through a voluntary
separation program that constitutes a window program under Code section 409A)
and the effective date of your retirement or layoff is after July 26, 2017, but
before January 26, 2020, you will continue to vest in your RSUs and the DDEs as
if you had remained employed by the Corporation until January 26, 2020. The
effective date of your retirement is the first day of the month following the
date you terminate services with the Corporation. Notwithstanding the foregoing,
(i) if you are an Elected Officer, your RSUs will not be considered vested until
such time as the Committee makes its certification with respect to the RSU
Performance Goal, if any, and the amount vested will be reduced by the
Performance Shortfall, if any; or (ii) if you are an employee who has been
identified by the Corporation as subject to Divestiture (as defined in Section 6
below), and the effective date of your layoff is after the Award Date but before
July 26, 2017, you will continue to vest in your RSUs and the DDEs as if you
remained employed by the Corporation until January 26, 2020.

The vested RSUs will be exchanged for shares of Stock, and the related DDEs
associated with the vested portion of your RSUs will be paid in cash as soon as
practicable, but no later than the earlier of sixty (60) days after the later of
(i) January 26, 2020, or (ii) the date the



--------------------------------------------------------------------------------

Award Date: January 26, 2017

Page 6

 

Committee makes its certification with respect to the RSU Performance Goal (for
taxpayers in Canada or as otherwise required by local country law, no later than
December 31st of the year in which the award is certified).

For purposes of this provision, the term “retirement” means retirement from
service following attainment of (i) age 55 and ten years of service (at the time
of termination), or (ii) age 65.

If you are employed in Canada, for purposes of the Award Agreement, the date of
termination of employment will be the last day of actual and active employment.
For the avoidance of doubt, except as may be required by applicable minimum
standards legislation, no period of notice or payment in lieu of notice that is
given or that ought to have been given under any applicable law or contract in
respect of such termination of employment that follows or is in respect of a
period after your last day of actual and active employment, if any, will be
considered as extending your period of employment for purposes of determining
your entitlement under this Award Agreement.

 

5. RESIGNATION OR TERMINATION BEFORE JANUARY 26, 2020

Except where prohibited by law, if you resign or your employment otherwise
terminates before January 26, 2020, other than on account of death, disability,
layoff, or retirement (as described above), or Divestiture or Change in Control
(as described below), you will forfeit your RSUs and the related DDEs on the
date of your termination.

Except where prohibited by law, if your employment terminates before January 26,
2020 by action of the Corporation due to your misconduct, then you will forfeit
your RSUs and the associated DDEs on the date of your termination. If your
employment terminates due to your misconduct after July 26, 2017, but before
January 26, 2020, then you will not be eligible for continued vesting under
Section 4(b) of the Award Agreement, even if at the time of your termination due
to misconduct you have attained (i) age 55 and ten years of service, or (ii) age
65. The business area or Enterprise Operations review committee responsible for
determinations of misconduct, or the Committee if you are an Elected Officer,
will determine if your employment terminates due to misconduct.

 

6. DIVESTITURE

In the event of a Divestiture (as defined below) of all or substantially all of
a business operation of the Corporation and such Divestiture results in the
termination of your employment with the Corporation or its subsidiaries and the
transfer of such employment to the other party to the Divestiture or the entity
resulting from the Divestiture (or its affiliate), then the Committee may
arrange for such other party or entity to assume or continue your RSUs or
substitute equivalent restricted securities for your RSUs, with the same terms
and conditions that apply to your RSUs pursuant to this Award Agreement, and the
remainder of this Section 6 shall not apply.

If (i) such assumption, continuance or substitution of your RSUs does not occur,
(ii) the Divestiture results in the termination of your employment with the
Corporation or its subsidiaries, and (iii) your employment transfers to the
other party to the Divestiture or the entity resulting from the Divestiture (or
its affiliate), then the following rules will apply:

(a)    Prorata Vesting. Subject to any Performance Shortfall and corresponding
reduction to your RSUs, you shall be eligible to receive a fraction of your RSUs
and the



--------------------------------------------------------------------------------

Award Date: January 26, 2017

Page 7

 

associated DDEs with respect to such fraction. The numerator of such fraction
shall equal the number of days in the Restricted Period before your employment
as an Employee terminated due to the Divestiture, and the denominator shall
equal the total number of days in the Restricted Period. Fractional shares shall
be rounded up to the next whole share.

(b)    Special Rule if Retirement Eligible. Notwithstanding Section 6(a)
immediately above, if at the time your employment with the Corporation or its
subsidiaries terminates due to Divestiture and transfers to the other party to
the Divestiture or the resulting entity to the Divestiture (or its affiliate),
you are eligible for retirement treatment under Section 4(b) above (without
regard to whether your termination occurs after July 26, 2017), then the
Corporation will treat you as having retired and apply the vesting provision in
Section 4(b) above to your RSUs.

(c)    No Further Rights. The Committee shall have complete and absolute
discretion to make the determinations called for under this Section 6, and all
such determinations shall be binding on you and on any person who claims all or
any part of your RSUs and associated DDEs on your behalf as well as on the
Corporation. If you terminate employment during the Restricted Period due to
Divestiture but are eligible to receive a portion of your RSUs and associated
DDEs as a result of this Section 6, payment of such portion of your RSUs and
associated DDEs shall be in full satisfaction of all rights you have under this
Award Agreement and you will receive shares of Stock in exchange for RSUs and
the cash payment for the DDEs as soon as practicable, but no later than the
later of sixty (60) days after your termination of employment with the
Corporation or the determination by the Committee of any Performance Shortfall.

For the purposes of this Section 6, the term “Divestiture” shall mean a
transaction that results in the transfer of control of the business operation
divested to any person, corporation, association, partnership, joint venture,
limited liability company or other business entity of which less than 50% of the
voting stock or other equity interests (in the case of entities other than
corporations), is owned or controlled directly or indirectly by the Corporation,
by one or more of the Corporation’s subsidiaries or by a combination thereof.

 

7. CHANGE IN CONTROL DURING THE RESTRICTED PERIOD

In the event of a consummation of a Change in Control during the Restricted
Period, the number of RSUs subject to this Award (without regard to any
Performance Shortfall) and associated DDEs will become vested (i) on the
effective date of the Change in Control if the RSUs are not assumed, continued,
or equivalent restricted securities are not substituted for the RSUs by the
Corporation or its successor, or (ii) if the RSUs are assumed, continued or
substituted by the Corporation or its successor, on the effective date of your
involuntary termination by the Corporation or its successor other than for Cause
(as defined herein, not including death or Total Disability) or your voluntary
termination with Good Reason (as defined herein), in either case, within the
24-month period following the consummation of the Change in Control.

In the event the RSUs and associated DDEs vest in accordance with this Section 7
(whether immediately following the Change in Control or following your
termination), the shares of Stock or equivalent substituted securities in which
you have become vested and the associated DDEs (less any Tax withholding) shall
be delivered to you within 14 days of the date on which you become vested.



--------------------------------------------------------------------------------

Award Date: January 26, 2017

Page 8

 

(a)    “Cause” shall mean either of the following:

 

  (i) Conviction for an act of fraud, embezzlement, theft or other act
constituting a felony (other than traffic-related offenses or as a result of
vicarious liability); or

 

  (ii) Willful misconduct that is materially injurious to the Corporation’s
financial position, operating results or reputation; provided, however that no
act or failure to act shall be considered “willful” unless done, or omitted to
be done, by you (a) in bad faith; (b) for the purpose of receiving an actual
improper personal benefit in the form of money, property or services; or (c) in
circumstances where you had reasonable cause to believe that the act, omission,
or failure to act was unlawful.

(b)    “Good Reason” shall mean, without your express written consent, the
occurrence of any one or more of the following after the Change in Control:

 

  (i) A material and substantial reduction in the nature or status of your
authority or responsibilities;

 

  (ii) A material reduction in your annualized rate of base salary;

 

  (iii) A material reduction in the aggregate value of your level of
participation in any short or long term incentive cash compensation plan,
employee benefit or retirement plan or compensation practices, arrangements, or
policies;

 

  (iv) A material reduction in the aggregate level of participation in
equity-based incentive compensation plans; or

 

  (v) Your principal place of employment is relocated to a location that is
greater than 50 miles from your principal place of employment on the date the
Change in Control is consummated.

Your continued employment following an event that would constitute a basis for
voluntary termination with Good Reason shall not constitute Good Reason if you
consent to, or waive your rights with respect to any circumstances constituting
Good Reason. In addition, the occurrence of an event described in (i) through
(v) shall constitute the basis for voluntary termination for Good Reason only if
you provide written notice of your intent to terminate employment within 90 days
of the first occurrence of such event and the Corporation has had at least 30
days from the date on which such notice is provided to cure such occurrence. If
you do not terminate employment for Good Reason within 180 days after the first
occurrence of the applicable grounds, then you will be deemed to have waived
your right to terminate for Good Reason with respect to such grounds.

 

8. AMENDMENT AND TERMINATION OF PLAN OR AWARDS

As provided in Section 9 of the Plan, subject to certain limitations contained
within Section 9, the Board of Directors may at any time amend, suspend or
discontinue the Plan and the Committee may at any time alter or amend this Award
Agreement. Notwithstanding Section 9 of the Plan, no such amendment, suspension
or discontinuance of the Plan or alteration or amendment of Award Agreements
will, except with your express written consent, adversely affect your rights
under this Award Agreement. This Award Agreement shall not be amended or
interpreted in a manner that is reasonably believed to result in the imposition
of Tax under Code section 409A.



--------------------------------------------------------------------------------

Award Date: January 26, 2017

Page 9

 

9. ACCEPTANCE OF AWARD

No Award is enforceable until you properly acknowledge your acceptance by
completing the electronic receipt or returning an executed copy of this Award
Agreement to the Vice President of Compensation and Performance Management as
soon as possible but in no event later than May 31, 2017. Acceptance of this
Award Agreement must be made only by you personally or by a person acting
pursuant to a power of attorney in the event of your inability to acknowledge
your acceptance (and not by your estate, your spouse or any other person) and
constitutes your consent to any action taken under the Plan consistent with its
terms with respect to this Award. Notwithstanding the foregoing, this Award will
be enforceable and deemed accepted, and will not be forfeited, if you are unable
to accept this Award Agreement personally by May 31, 2017 due to your death,
disability, incapacity, deployment in the Armed Forces, or similar unforeseen
circumstance as determined by the Corporation in its discretion. The Committee
has authorized electronic means for the delivery and acceptance of this Award
Agreement. If you desire to accept this Award, you must acknowledge your
acceptance and receipt of this Award Agreement, either electronically or by
signing and returning a copy of this letter on or before May 31, 2017, as
follows:

(a)    Electronic Acceptance: Go to http://www.stockplanconnect.com; or

(b)    By Mail: Nick Lossia, Vice President of Compensation and Performance
Management, Lockheed Martin Corporation, Mail Point 126, 6801 Rockledge Drive,
Bethesda, MD 20817.

Assuming prompt and proper acknowledgment of this Award Agreement as described
above, this Award will be effective as of the Award Date.

Except as described above, if you do not personally acknowledge your acceptance
of this Award Agreement on or before May 31, 2017, this Award will be forfeited
as noted above.

 

10. POST-EMPLOYMENT COVENANTS

Except where prohibited by law, by accepting this Award Agreement as described
in Section 9, you agree to the terms of the Post-Employment Conduct Agreement
contained in Exhibit A to this Award Agreement.

 

11. STOCK OWNERSHIP REQUIREMENTS

Except where prohibited by law, by accepting this Award Agreement through the
procedure described in Section 9, you acknowledge receipt of the Stock Ownership
Requirements (“Ownership Requirements”) attached as Exhibit B and agree to
comply with such Ownership Requirements as amended from time to time. If you are
not a Vice President (or above) on January 26, 2017, but you are promoted to
Vice President (or above) prior to January 26, 2020, the Ownership Requirements
as in effect at that time shall become applicable to you on the date of your
promotion to Vice President (or above).



--------------------------------------------------------------------------------

Award Date: January 26, 2017

Page 10

 

12. DATA PRIVACY CONSENT FOR EMPLOYEES LOCATED OUTSIDE OF THE UNITED STATES

To the extent recognized under applicable law, you hereby explicitly and
unambiguously consent to the collection, use and transfer, in electronic or
other form, of your personal data as described in this Award Agreement by and
among the Corporation for the exclusive purpose of implementing, administering
and managing your participation in the Plan.

You understand that the Corporation holds certain personal information about
you, including, but not limited to, your name, home address and telephone
number, date of birth, social insurance number or other identification number,
salary, nationality, job title, any shares or directorships held in the
Corporation, details of all awards or any other entitlement to shares awarded,
canceled, exercised, vested, unvested or outstanding in your favor, for the
purpose of implementing, administering and managing the Plan (“Data”). You
understand that Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in your country or elsewhere, and that the recipient’s country
may have different data privacy laws and protections than your country. You
understand that you may request a list with the names and addresses of any
potential recipients of the Data by contacting your local human resources
representative. You authorize the recipients to receive, possess, use, retain
and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing your participation in the Plan,
including any requisite transfer of such Data as may be required to a broker or
other third party with whom the Corporation may elect to administer the
settlement of any award. You understand that Data will be held only as long as
is necessary to implement, administer and manage your participation in the Plan.
You understand that you may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing your local human resources
representative. You understand, however, that refusing or withdrawing your
consent may affect your ability to participate in the Plan. For more information
on the consequences of your refusal to consent or withdrawal of consent, you
understand that you may contact your local human resources representative.

 

13. EMPLOYEE ACKNOWLEDGEMENT

You acknowledge and agree as follows:

(a)    the Plan is discretionary in nature and that the Committee may amend,
suspend, or terminate it at any time;

(b)    the grant of the RSUs is voluntary and occasional and does not create any
contractual or other right to receive future grants of any RSUs, or benefits in
lieu of any RSUs even if RSUs have been granted repeatedly in the past;

(c)    all determinations with respect to such future RSUs, if any, including
but not limited to the times when RSUs shall be granted or when RSUs shall vest,
will be at the sole discretion of the Committee;

(d)    your participation in the Plan is voluntary;

(e)    the value of the RSUs is an extraordinary item of compensation, which is
outside the scope of your employment contract (if any), except as may otherwise
be explicitly provided in your employment contract;



--------------------------------------------------------------------------------

Award Date: January 26, 2017

Page 11

 

(f)    the RSUs are not part of normal or expected compensation or salary for
any purpose, including, but not limited to, calculating termination, severance,
resignation, redundancy, end of service, or similar payments, or bonuses,
long-service awards, pension or retirement benefits;

(g)    the RSUs shall expire upon termination of your employment for any reason
except as may otherwise be explicitly provided in the Plan and this Award
Agreement;

(h)    the future value of the shares is unknown and cannot be predicted with
certainty;

(i)    no claim or entitlement to compensation or damages arises from the
termination of the RSUs or diminution in value of the RSUs or Stock and you
irrevocably release the Corporation and your employer from any such claim that
may arise; and

(j)    if I am a resident of Turkey, that the offer of this Award has been made
by the Corporation to you personally in connection with your existing
relationship with the Corporation or one or more of its affiliates, subsidiaries
and/or related companies, and further, that the Award, the related shares of the
Stock and the related offer thereof are not subject to regulation by any
securities regulator in Turkey, or otherwise outside of the U.S.

 

14. ENGLISH LANGUAGE

You have received the terms and conditions of this Award Agreement and any other
related communications, and you consent to having received these documents in
English. If you have received this Award Agreement or any other documents
related to the Plan translated into a language other than English, and if the
translated version is different from the English version, the English version
will control.

Quebec Residents Only: The Parties have agreed that this Award Agreement, the
Plan as well as any notice, document or instrument relating to them be drawn up
in English only. You acknowledge that, upon your reasonable request, the
Corporation will provide a French translation of such documents to you. Les
parties aux présentes ont convenu que la présente accord, le “Plan,” ainsi que
tous autres avis, actes ou documents s’y rattachant soient rédigés en anglais
seulement. Vous reconnaissez que, à votre demande raisonnable, “the Corporation”
fournit une traduction française de ces documents à vous.

 

15. ELECTRONIC DELIVERY

By executing this Award Agreement, you consent to receive copies of the
Prospectus applicable to this Award from this internet site
(http://www.stockplanconnect.com) as well as to electronic delivery of the
Corporation’s annual report on Form 10-K, annual proxy statement and quarterly
reports on Form 10-Q. This consent can only be withdrawn by written notice to
the Vice President of Compensation and Performance Management at the address
noted above. The Corporation may, in its sole discretion, decide to deliver any
documents related to RSUs awarded under the Plan or future RSUs that may be
awarded under the Plan by electronic means or request your consent to
participate in the Plan by electronic means. You hereby consent to receive such
documents by electronic delivery and agree to participate in the Plan through
any on-line or electronic system established and maintained by the Corporation
or another third party designated by the Corporation.



--------------------------------------------------------------------------------

Award Date: January 26, 2017

Page 12

 

16. CURRENCY EXCHANGE RISK

If your functional currency is not the U.S. dollar, you agree and acknowledge
that you will bear any and all risk associated with the exchange or fluctuation
of currency associated with the RSUs, including without limitation sale of the
Shares and payment of DDEs (the “Currency Exchange Risk”). Any cash payments due
to you under this Award Agreement will be converted to your functional currency
at the rate determined by the Corporation, in its discretion, on the last day of
the Restricted Period. You waive and release the Corporation and its
subsidiaries from any potential claims arising out of the Currency Exchange
Risk.

 

17. EXCHANGE CONTROL REQUIREMENTS

You agree and acknowledge that you will comply with any and all exchange control
requirements applicable to the RSUs and the sale of Shares and any resulting
funds including, without limitation, reporting or repatriation requirements.

 

18. MISCELLANEOUS

If you are on leave of absence, for the purposes of the Plan, you will be
considered to still be in the employ of the Corporation unless otherwise
provided in an agreement between you and the Corporation.

Nothing contained in this Award Agreement shall confer upon you any right of
continued employment by the Corporation or guarantee that any future awards will
be made to you under the Plan. In addition, nothing in this Award Agreement
limits in any way the right of the Corporation to terminate your employment at
any time. Neither the value of the RSUs awarded to you nor the DDEs will be
taken into account for other benefits offered by the Corporation, including but
not limited to pension benefits. Notwithstanding any other provision of this
Award Agreement to the contrary, no Stock will be issued to you pursuant to this
Award Agreement within six months from the Award Date.

Transactions involving Stock delivered under this Award Agreement are subject to
the securities laws and CPS 722 (a copy of which has been made available to
you). Among other things, CPS 722 prohibits employees of the Corporation from
engaging in transactions that violate securities laws or involve hedging or
pledging stock. Insiders are subject to additional restrictions. The Corporation
recommends that Insiders consult with the Senior Vice President, General Counsel
and Corporate Secretary or her staff before entering into any transactions
involving Stock or RSUs.

You have no rights as a stockholder to any securities covered by this Award
Agreement until the date on which you become the holder of record of such
securities. Capitalized terms used, but not defined herein, shall have the
meanings ascribed to them in the Plan.



--------------------------------------------------------------------------------

Award Date: January 26, 2017

Page 13

 

Sincerely, Patricia L. Lewis Senior Vice President, Human Resources

(For written acceptance, please complete, sign, and return by mail.)

 

Acknowledged by:    

 

   

 

Signature     Date

 

   

 

Print Name     Employee ID



--------------------------------------------------------------------------------

Award Date: January 26, 2017

Page 14

 

Exhibit A

Post-Employment Conduct Agreement

(RSU Grant)

This Post-Employment Conduct Agreement (this “PECA”) attached as Exhibit A to
the Award Agreement with an Award Date of January 26, 2017, (the “Award
Agreement”) is entered into in consideration of, among other things, the grant
of restricted stock units to me under the Award Agreement (the “RSUs”) pursuant
to the Lockheed Martin Corporation 2011 Incentive Performance Award Plan, as
amended (the “Plan”). References to the “Corporation” shall include Lockheed
Martin Corporation and its Subsidiaries. By accepting the RSUs, I agree as
follows:

1.    Restrictions Following Termination of Employment.

(a)    Covenant Not To Compete – Without the express written consent of the
”Required Approver” (as defined in Section 6), during the one-year period (or
two-year period for Elected Officers) following the date of my termination of
employment (the “Termination Date”) with the Corporation, I will not, directly
or indirectly, be employed by, provide services to, or advise a “Restricted
Company” (as defined in Section 6), whether as an employee, advisor, director,
officer, partner or consultant, or in any other position, function or role that,
in any such case,

 

  (i) oversees, controls or affects the design, operation, research,
manufacture, marketing, sale or distribution of “Competitive Products or
Services” (as defined in Section 6) of or by the Restricted Company, or

 

  (ii) would involve a substantial risk that the “Confidential or Proprietary
Information” (as defined in Section 1(c) below) of the Corporation (including
but not limited to technical information or intellectual property, strategic
plans, information relating to pricing offered to the Corporation by vendors or
suppliers or to prices charged or pricing contemplated to be charged by the
Corporation, information relating to employee performance, promotions or
identification for promotion, or information relating to the Corporation’s cost
base) could be used to the disadvantage of the Corporation.

Section 1(a)(i) and (ii) shall not apply to residents of California.

To the extent permitted by applicable law, including but not limited to any
applicable rules governing attorney conduct (such as the ABA Model Rules of
Professional Conduct and state versions thereof), Sections 1(a)(i) and (ii) and
Section 1(b) relating to non-solicitation, shall apply to individuals who are
employed by the Corporation in an attorney position and whose occupation during
the one-year (or two-year, for Elected Officers) period following employment
with the Corporation does not include practicing law.

In lieu of Section 1(a)(i) and (ii), as well as Section 1(b) relating to
non-solicitation, the following Section 1(a)(iii) shall apply to individuals who
are employed by the Corporation in an attorney position, and whose occupation
during the one-year (or two-year, for Elected Officers) period following
employment with the Corporation includes practicing law.



--------------------------------------------------------------------------------

Award Date: January 26, 2017

Page 15

 

  (iii) Post-Employment Activity As a Lawyer – I acknowledge that as counsel to
the Corporation, I owe ethical and fiduciary obligations to the Corporation and
that at least some of these obligations will continue even after my Termination
Date with the Corporation. I agree that after my Termination Date I will comply
fully with all applicable ethical and fiduciary obligations that I owe to the
Corporation. To the extent permitted by applicable law, including but not
limited to any applicable rules governing attorney conduct, I agree that I will
not:

 

  a. Represent any client in the same or a substantially related matter in which
I represented the Corporation where the client’s interests are materially
adverse to the Corporation; or

 

  b. Disclose confidential information relating to my representation of the
Corporation, including the disclosure of information that is to the disadvantage
of the Corporation, except for information that is or becomes generally known.

The Corporation’s Senior Vice President, General Counsel, and Corporate
Secretary or the General Tax Counsel, as applicable, will determine in his or
her discretion whether an individual is employed by the Corporation in an
attorney position.

(b)    Non-Solicit – Without the express written consent of the Required
Approver, during the one-year period (two-year period for Elected Officers)
following the Termination Date, I will not (i) interfere with any contractual
relationship between the Corporation and any customer, supplier, distributor or
manufacturer of or to the Corporation to the detriment of the Corporation or
(ii) induce or attempt to induce any person who is an employee of the
Corporation to perform work or services for any entity other than the
Corporation.

(c)    Protection of Proprietary Information – Except to the extent required by
law, following my Termination Date, I will have a continuing obligation to
comply with the terms of any non-disclosure or similar agreements that I signed
while employed by the Corporation committing to hold confidential the
“Confidential or Proprietary Information” (as defined below) of the Corporation
or any of its affiliates, subsidiaries, related companies, joint ventures,
partnerships, customers, suppliers, partners, contractors or agents, in each
case in accordance with the terms of such agreements. I will not use or disclose
or allow the use or disclosure by others to any person or entity of Confidential
or Proprietary Information of the Corporation or others to which I had access or
that I was responsible for creating or overseeing during my employment with the
Corporation. In the event I become legally compelled (by deposition,
interrogatory, request for documents, subpoena, civil investigative demand or
otherwise) to disclose any proprietary or confidential information, I will
immediately notify the Corporation’s Senior Vice President, General Counsel and
Corporate Secretary as to the existence of the obligation and will cooperate
with any reasonable request by the Corporation for assistance in seeking to
protect the information. All materials to which I have had access, or which were
furnished or otherwise made available to me in connection with my employment
with the Corporation shall be and remain the property of the Corporation. For
purposes of this PECA, “Confidential or Proprietary Information” means
Proprietary Information within the meaning of CRX-015C (a copy of which has been
made available to me), including but not limited to information that a person or
entity desires to protect from unauthorized disclosure to third parties that can
provide the person or entity with a business, technological, or economic
advantage over its competitors, or which, if known or used by third parties or
if used by the



--------------------------------------------------------------------------------

Award Date: January 26, 2017

Page 16

 

person’s or entity’s employees or agents in an unauthorized manner, might be
detrimental to the person’s or entity’s interests. Confidential or Proprietary
Information may include, but is not limited to:

 

  (i) existing and contemplated business, marketing and financial business
information such as business plans and methods, marketing information, cost
estimates, forecasts, financial data, cost or pricing data, bid and proposal
information, customer identification, sources of supply, contemplated product
lines, proposed business alliances, and information about customers or
competitors, or

 

  (ii) existing or contemplated technical information and documentation
pertaining to technology, know how, equipment, machines, devices and systems,
computer hardware and software, compositions, formulas, products, processes,
methods, designs, specifications, mask works, testing or evaluation procedures,
manufacturing processes, or production processes.

(d)    No Disparagement – Following the Termination Date, I will not make any
statements, whether verbal or written, that disparage or reasonably may be
interpreted to disparage the Corporation or its directors, officers, employees,
technology, products or services with respect to any matter whatsoever.

(e)    Cooperation in Litigation and Investigations – Following the Termination
Date, I will, to the extent reasonably requested, cooperate with the Corporation
in any pending or future litigation (including alternative dispute resolution
proceedings) or investigations in which the Corporation or any of its
subsidiaries or affiliates is a party or is required or requested to provide
testimony and regarding which, as a result of my employment with the
Corporation, I reasonably could be expected to have knowledge or information
relevant to the litigation or investigation. Notwithstanding any other provision
of this PECA, nothing in this PECA shall affect my obligation to cooperate with
any governmental inquiry or investigation or to give truthful testimony in
court.

2.    Consideration and Acknowledgement. I acknowledge and agree that the
benefits and compensation opportunities being made available to me under the
Award Agreement are in addition to the benefits and compensation opportunities
that otherwise are or would be available to me in connection with my employment
by the Corporation and that the grant of the RSUs is expressly made contingent
upon my agreements with the Corporation set forth in this PECA. I acknowledge
that the scope and duration of the restrictions in Section 1 are necessary to be
effective and are fair and reasonable in light of the value of the benefits and
compensation opportunities being made available to me under the Award Agreement.
I further acknowledge and agree that as a result of the high level executive and
management positions I hold with the Corporation and the access to and extensive
knowledge of the Corporation’s Confidential or Proprietary Information,
employees, suppliers and customers, these restrictions are reasonably required
for the protection of the Corporation’s legitimate business interests.

3.    Remedies For Breach of Section 1; Additional Remedies of Clawback and
Recoupment.

(a)    If I become (or currently am) an Insider (as defined in the Plan) or
receive a Long-Term Incentive Performance Award, I agree, upon demand by the
Corporation, to forfeit,



--------------------------------------------------------------------------------

Award Date: January 26, 2017

Page 17

 

return or repay to the Corporation the “Benefits and Proceeds” (as defined
below) in the event any of the following occur:

 

  (i) I breach any of the covenants or agreements in Section 1;

 

  (ii) The Corporation determines that either (a) my intentional misconduct or
gross negligence, or (b) my failure to report another person’s intentional
misconduct or gross negligence of which I had knowledge during the period I was
employed by the Corporation, contributed to the Corporation having to restate
all or a portion of its financial statements filed for any period with the
Securities and Exchange Commission;

 

  (iii) The Corporation determines that I engaged in fraud, bribery or any other
illegal act or that my intentional misconduct or gross negligence (including the
failure to report another person’s intentional misconduct or gross negligence of
which I had knowledge during the period I was employed by the Corporation)
contributed to another person’s fraud, bribery or other illegal act, which in
any such case adversely affected the Corporation’s financial position or
reputation; or

 

  (iv) Under such other circumstances specified by final regulation issued by
the Securities and Exchange Commission entitling the Corporation to recapture or
clawback “Benefits and Proceeds” (as defined below).

(b)    The remedy provided in Section 3(a) shall not be the exclusive remedy
available to the Corporation for any of the conduct described in Section 3(a)
and shall not limit the Corporation from seeking damages or injunctive relief.

(c)    For purposes of this Section 3, “Benefits and Proceeds” means (i) to the
extent I own Stock issued in respect of vested RSUs, such Stock; (ii) to the
extent I no longer own the shares of Stock of the Corporation issued in respect
of the RSUs, cash in an amount equal to the greater of (x) the value of such
Stock on the date the associated RSUs vested (which, unless otherwise determined
by the Management Development and Compensation Committee of the Board of
Directors of the Corporation, shall be equal to the closing price of the shares
of Stock as finally reported by the New York Stock Exchange on such date), and
(y) the proceeds received in connection with the disposition of such Stock; and
(iii) to the extent I have not earned the RSUs fully, all of my remaining
rights, title or interest in my Award and any accrued dividend equivalents with
respect thereto.

4.    Injunctive Relief. I acknowledge that the Corporation’s remedies at law
may be inadequate to protect the Corporation against any actual or threatened
breach of the provisions of Section 1 or the conduct described in Section 3(a),
and, therefore, without prejudice to any other rights and remedies otherwise
available to the Corporation at law or in equity (including but not limited to,
an action under Section 3(a), the Corporation shall be entitled to the granting
of injunctive relief in its favor and to specific performance without proof of
actual damages and without the requirement of the posting of any bond or similar
security.

5.    Invalidity; Unenforceability. It is the desire and intent of the parties
that the provisions of this PECA shall be enforced to the fullest extent
permissible. Accordingly, if any particular provision of this PECA is
adjudicated to be invalid or unenforceable, this PECA shall be deemed amended to
delete the portion adjudicated to be invalid or unenforceable, such deletion to
apply only with respect to the operation of this provision in the particular
jurisdiction in which such adjudication is made.



--------------------------------------------------------------------------------

Award Date: January 26, 2017

Page 18

 

6.    Definitions. Capitalized terms not defined in this PECA have the meaning
given to them in the Plan, as applicable. For purposes of this PECA, the
following terms have the meanings given below:

(a)    “Restricted Company” means The Boeing Company, General Dynamics
Corporation, Northrop Grumman Corporation, the Raytheon Company, United
Technologies Corporation, Honeywell International Inc., BAE Systems Inc., L-3
Communications Corporation, the Harris Corporation, Thales, Airbus Group, Inc.,
Textron Inc., Finmeccanica SpA, Leidos Holdings, Inc. and (i) any entity
directly or indirectly controlling, controlled by, or under common control with
any of the foregoing, and (ii) any successor to all or part of the business of
any of the foregoing as a result of a merger, reorganization, consolidation,
spin-off, split-up, acquisition, divestiture, or similar transaction.

(b)    “Competitive Products or Services” means products or services that
compete with, or are an alternative or potential alternative to, products sold
or services provided by a subsidiary, business area, division or operating unit
or business of the Corporation as of the Termination Date and at any time within
the two-year period ending on the Termination Date; provided, that, (i) if I had
direct responsibility for the business of, or function with respect to, a
subsidiary, or for a business area, division or operating unit or business of
the Corporation at any time within the two-year period ending on the Termination
Date, Competitive Products or Services includes the products so sold or the
services so provided during that two-year period by the subsidiary, business
area, division or operating unit of the Corporation for which I had
responsibility, and (ii) if I did not have direct responsibility for the
business of, or function with respect to, a subsidiary, or for a business area,
division or operating unit or business of the Corporation at any time within the
two-year period ending on the Termination Date, Competitive Products or Services
includes the products so sold or the services so provided by a subsidiary,
business area, division or operating unit of the Corporation for which I had
access (or was required or permitted such access in the performance of my duties
or responsibilities with the Corporation) to Confidential or Proprietary
Information of the Corporation at any time during the two-year period ending on
the Termination Date.

(c)    “Required Approver” means:

 

  (i) with respect to the Chief Executive Officer and President, the Management
Development and Compensation Committee of the Corporation’s Board of Directors;

 

  (ii) with respect to any Elected Officer (other than the Chief Executive
Officer and President), the Corporation’s Chief Executive Officer; or

 

  (iii) with respect to all other employees, the Senior Vice President, Human
Resources of the Corporation.

(d)    “Elected Officer” means an officer of the Corporation who was elected to
his or her position by the Corporation’s Board of Directors.



--------------------------------------------------------------------------------

Award Date: January 26, 2017

Page 19

 

7.    Miscellaneous.

(a)    The Plan, the Award Agreement (with Exhibit B) and this PECA constitute
the entire agreement governing the terms of the award of the RSUs to me.

(b)    This PECA shall be governed by Maryland law, without regard to its
provisions governing conflicts of law. Any enforcement of, or challenge to, this
PECA may only be brought in the Circuit Court of Maryland or the United States
District Court for the District of Maryland. Both parties consent to the proper
jurisdiction and venue of the Circuit Court of Maryland and the United States
District Court for the District of Maryland for the purpose of enforcing or
challenging this PECA.

(c)    This PECA shall inure to the benefit of the Corporation’s successors and
assigns and may be assigned by the Corporation without my consent.

(d)    This PECA provides for certain obligations on my part following the
Termination Date and shall not, by implication or otherwise, affect in any way
my obligations to the Corporation during the term of my employment by the
Corporation, whether pursuant to written agreements between the Corporation and
me, the provisions of applicable Corporate policies that may be adopted from
time to time or applicable law or regulation.

This PECA is effective as of the acceptance by me of the award of RSUs under the
Award Agreement and is not contingent on the vesting of my RSUs.



--------------------------------------------------------------------------------

Award Date: January 26, 2017

Page 20

 

Exhibit B

Stock Ownership Requirements

Lockheed Martin’s Stock Ownership Requirements for Key Employees apply to all
senior level positions of Vice President and above. This reflects the
expectations of our major shareholders that management demonstrate its
confidence in Lockheed Martin through a reasonable level of personal share
ownership. This practice is consistent with other major U.S. corporations which
link some portion of personal financial interests of key employees with those of
shareholders.

Stock Ownership Requirements

 

Title

  

Annual Base Pay Multiple

Chairman, President, and Chief Executive Officer

   6 times

Chief Operating Officer

   5 times

Chief Financial Officer

   4 times

Executive Vice Presidents

   3 times

Senior Vice Presidents

   2 times

Other Elected Officers

   2 times

Other Vice Presidents

   1 times

Satisfaction of Requirements

Covered employees may satisfy their ownership requirements with common stock in
these categories:

 

  •   Shares owned directly.

 

  •   Shares owned by a spouse or a trust.

 

  •   Shares represented by monies invested in 401(k) Company Common Stock Funds
or comparable plans.

 

  •   Share equivalents as represented by income deferred to the Company Stock
Investment Option of the Deferred Management Incentive Compensation Plan
(DMICP).

 

  •   Unvested Restricted Stock Units.

Key employees will be required to achieve the appropriate ownership level within
five years and are expected to make continuous progress toward their target.
Appointment to a new level will reset the five year requirement. Unexercised
options prior to vesting are not counted toward meeting the guidelines.

Holding Period

Covered employees must retain net vested Restricted Stock Units and Performance
Stock Units and the net shares resulting from any exercise of stock options if
the ownership requirements are not yet satisfied.

Covered employees are asked to report annually on their progress toward
attainment of their share ownership goals.